Third District Court of Appeal
                                State of Florida

                             Opinion filed April 8, 2015.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                No. 3D12-877
                   Lower Tribunal No. 09-635 B-K, 09-726 K
                             ________________


                                  Tomas Reza,
                                     Appellant,

                                         vs.

                             The State of Florida,
                                     Appellee.



      An Appeal from the Circuit Court for Monroe County, David J. Audlin, Jr.,
Judge.

      Kenneth J. Kukec, for appellant.

      Pamela Jo Bondi, Attorney General, and Jeffrey R. Geldens, Assistant
Attorney General, for appellee.


Before SUAREZ, LAGOA and SCALES, JJ.

      SUAREZ, J.

      Tomas Reza seeks to reverse a pretrial order denying his motion to suppress

two separate confessions and to set aside his conditional nolo pleas, reverse the
ensuing convictions and remand for further proceedings. We reverse and remand

as to case number 2009-CF-635 for further proceedings. We affirm as to case

number 2009-CF-726.

      There were three robberies with assaults in Key West over a week’s time.

Mr. Lee was assaulted on the evening of July 8, 2009, knocked to the ground and

his wallet stolen. He could only generally describe his assailants as two juvenile

males on bicycles. A week later, Mr. Sullivan and Mr. Milone were similarly

attacked, minutes apart, by what they both described as a group of four or five

black juveniles on bicycles. All three victims were beaten and their wallets stolen

while they were incapacitated on the ground.

      A bystander recovered a cell phone from the site where Mr. Milone was

assaulted. Police detectives used information on the phone to track down 17-year

old Cornelius Jones. Officers Calvert and Leahy were sent out by the investigative

unit to locate Jones and to bring him to the police department for questioning

regarding the robberies. The officers went to his apartment and spoke to his

mother. Although Jones was not there and she could not contact him (he had lost

his cell phone the previous night), Jones’s brother took them to an area where he

said Jones could be found. Officer Calvert testified that Officer Leahy walked a

mangrove path cut-through between two apartment complexes, and in a small open

area among the trees they found Jones with another person. When the police

officer asked Jones where he was the previous night, he declined to answer and

                                        2
declined to voluntarily come in for questioning. Officer Leahy handcuffed Jones.

The officer turned to the other person who was with Jones, Tomas Reza, a 16-year-

old Hispanic male. Neither officer knew him, or had any instructions regarding

him. They nevertheless questioned Reza about who he was and where he had been

the night before. Officer Calvert testified that Reza appeared very nervous, refused

to answer questions about where he had been the previous night, and also refused

to voluntarily come with them to the police station for questioning. Reza was then

handcuffed and both juveniles were placed in separate squad cars and taken to the

local police station. Neither Jones nor Reza resisted, and neither were read their

Miranda rights.

      Confession #1, Case No. 2009-CF-635. The police contacted Reza’s mother

and she met them at the station. In the interview room and with his mother

present,1 Reza was read his Miranda rights and he signed the Miranda waiver form.

He was not handcuffed at that time. Upon questioning by Detective Haley, he

made statements that indicated he participated in the Sullivan and Milone attacks.

He implicated Jones as well.      Immediately after the interrogation, Reza was

booked on charges based on the Sullivan and Milone muggings. The time between



1 The record indicates that Reza’s mother spoke no English, was not given the
opportunity to speak with her son alone prior to the interrogation, and the
interrogation was conducted in English. One of the detectives present at the
interrogation supplied Mrs. Reza with an interpretation of the questions and
answers.

                                         3
Reza’s arrest and the beginning of the interview was approximately forty-five

minutes.

      Confession #2, 2009-CF-726. Two weeks later, while incarcerated in the

juvenile detention facility, Reza was interviewed by the detectives regarding the

first victim, Mr. Lee. During this interview, Reza was read his Miranda rights and

admitted that he and Jones had assaulted and robbed Mr. Lee. Based on these

statements, Reza was additionally charged with Lee’s robbery as well. The two

cases2 were transferred to adult court, as Reza had turned 17. Reza sought to

suppress his statements in both cases;3 the record indicates that both parties agreed

the motion was dispositive. After a suppression hearing the trial court summarily

denied the motion to suppress. It appears from the record that by the time the

motion to suppress was filed on behalf of Reza and co-defendant Jones, Reza’s two

cases had been consolidated. Thus, the order denying the motion to suppress does

not distinguish between Reza’s first and second confessions or between Reza and

co-defendant Jones. Reza eventually pled nolo contendere on all three counts

(robbery, battery on a person over 65 [victim Sullivan], aggravated battery [victim

Milone], robbery [victim Lee]), expressly reserving the right to appeal denial of the

motion to suppress. We defer to the trial court's factual findings but review the
2Counts 1 and 2 based on Sullivan and Milone muggings, case no. 2009-CF-635,
and Count 3 stemming from the Lee mugging, case no. 2009-CF-726, were
consolidated under case no. 2009-CK-635.
3The motion to suppress was jointly filed by both Reza and Jones. The Order
denying the motion to suppress applies to both defendants.

                                         4
legal conclusions de novo. Gray v. State, 981 So. 2d 562, 564 (Fla. 4th DCA

2008).

        Confession #1, Case No. 2009-CF-635          While    the   arresting   police

officer may have had some suspicion that Reza was being evasive in his answers

and behavior, that suspicion did not approach the level necessary to establish

probable cause to detain or arrest.4 In Popple v. State, 626 So. 2d 185, 186 (Fla.

1993), the Florida Supreme Court explained that there are essentially three levels

of police-citizen encounters. The first level is considered a consensual encounter

and involves only minimal police contact. During a consensual encounter a citizen

may either voluntarily comply with a police officer's requests or choose to ignore

them.     Because the citizen is free to leave during a consensual encounter,

constitutional safeguards are not invoked. United States v. Mendenhall, 446 U.S.
544 (1980).

        “When determining whether a particular encounter is consensual, the
        Court must look to the totality of the circumstances surrounding the
        encounter to decide if the police conduct would have communicated
        to a reasonable person that the person was free to leave or terminate
4 A suspect may be detained at the direction of another police officer. This course
is valid only when the officer initiating the detention has either a founded suspicion
justifying an investigatory stop or probable cause to arrest, although the officer
receiving the instruction has neither. United States v. Hensley, 469 U.S. 221
(1985). Thus, “the rule works both ways: to validate an arrest when the
responsible officers have probable cause and to vitiate it when, as here, none
objectively exists.” Albo v. State, 477 So. 2d 1071, 1073 (Fla. 3d DCA 1985). As
Judge Schwartz wrote in Albo: “[J]ust as the police may permissibly act upon
their collective knowledge, so they are restrained by their collective ignorance.”
Albo, 477 So. 2d at 1074.


                                          5
      the encounter.” Taylor v. State, 855 So. 2d 1, 15 (Fla. 2003) (citation
      and quotation marks omitted). Factors to consider in determining
      whether a reasonable person would consider himself to be in custody
      under the totality of circumstances include: (1) the manner in which
      police summon the suspect for questioning; (2) the purpose, place, and
      manner of the interrogation; (3) the extent to which the suspect is
      confronted with evidence of his or her guilt; (4) whether the suspect is
      informed that he or she is free to leave the place of questioning.
      Caldwell v. State, 41 So. 3d 188, 198 (Fla. 2010).

Garcia v. State, 88 So. 3d 394, 401 (Fla. 4th DCA 2012).

      The second level of police-citizen encounters involves an investigatory stop

as enunciated in Terry v. Ohio, 392 U.S. 1 (1968). At this level, a police officer

may reasonably detain a citizen temporarily if the officer has a reasonable and

articulable suspicion that a person has committed, is committing, or is about to

commit a crime. § 901.151 Fla. Stat. (2014); Gray v. State, 981 So. 2d 562, 564–

65 (Fla. 4th DCA 2008); State v. Cortez, 705 So. 2d 676, 678 (Fla. 3d DCA 1998)

(quoting State v. Russell, 659 So. 2d 465, 468 (Fla. 3d DCA). In order not to

violate a citizen's Fourth Amendment rights, an investigatory stop requires a well-

founded, articulable suspicion of criminal activity. A mere hunch is not enough to

support a stop. Popple, 626 So. 2d at 186; State v. Taylor, 826 So. 2d 399, 405

(Fla. 3d DCA 2002); Carter v. State, 454 So. 2d 739 (Fla. 2d DCA 1984).

      Even if Reza’s initial detention could be considered a consensual encounter,

it did not meet the criteria for an investigatory stop because “[w]hether an officer's

suspicion is reasonable is determined by the totality of the circumstances which

existed at the time of the stop and is based solely on facts known to the officer

                                          6
before the stop.” Fuentes v. State, 24 So. 3d 1231, 1234 (Fla. 4th DCA 2009). In

Reza’s case, the officer had no prior information about Reza, did not know who

Reza was when he was found with Jones, and admitted at the suppression hearing

that Reza did not match the description of the perpetrators. Further, the officer

could not articulate reasons for handcuffing and bringing Reza to the station other

than that Reza did not look him in the eyes when he questioned him, was anxious,

and refused to answer his questions. “[The] police may properly handcuff a person

whom they are temporarily detaining when circumstances reasonably justify the

use of such restraint.” Reynolds v. State, 592 So. 2d 1082, 1085 (Fla. 1992);

Saturnino–Boudet v. State, 682 So. 2d 188 (Fla. 3d DCA 1996). Circumstances

that justify handcuffing include instances “where it was reasonably necessary to

protect the officers' safety or to thwart a suspect's attempt to flee.” Reynolds, 592
So. 2d at 1084. Such circumstances were not present here. As a result of the lack

of probable cause at the time of the initial detention, the trial court should have

granted Reza’s motion to suppress those statements arising out of the first

interrogation.

      The State concedes that Reza’s initial detention was an arrest without

probable cause.    It argues, however, that subsequent events broke the causal

connection between the initial illegal arrest and Reza’s inculpatory statements.

E.g., Adams v. State, 830 So. 2d 911 (Fla. 3d DCA 2002) (holding that a

confession obtained during custodial interrogation after an illegal arrest is

                                         7
inadmissible at trial, but can be admissible as evidence where the State can prove

the causal chain between the arrest and the confession is broken) (citing Brown v.

Illinois, 422 U.S. 590 (1975); Roman v. State, 475 So. 2d 1228 (Fla. 1985)). In

particular, the State asserts that the circumstances of the arrest were sufficiently

detached from the actual interrogation to support the use of the admissions against

Reza. The State argues that those intervening circumstances include, for example,

the police encountering Reza with Jones in the mangrove cut-through area

(characterizing it as a “hideout”); the police officer’s conclusion that Reza was

being evasive; Reza’s mother’s presence during the interview; the fact that Reza

was not handcuffed while in the interview room; that Reza never asked to leave

and was not prevented from doing so;5 and that Reza knowingly waived his

Miranda rights. We disagree that any or all of these circumstances work to break




5 Reza was not, however, told that he was free to leave once he arrived at the
station. The Court in Garcia also instructed,

      [n]or do we suggest that absent probable cause, it is improper for the
      police to handcuff potential suspects as they are led through the police
      station or to place them in locked interview rooms while the officers
      prepare for questioning. We defer to law enforcement with regard to
      how to best ensure the safety of officers and other personnel at police
      stations. Where law enforcement feels the need to use such safety
      precautions, however, it becomes extremely important that the
      police clearly explain to the citizen being questioned that he or she
      is not under arrest and is free to leave at any time.

Garcia, 88 So. 3d at 402-403 (e.s.). The record reveals the police gave no such
explanation to Reza during his detention and interrogation.
                                         8
the causal connection between the initial illegal detention and Reza’s first

inculpatory admission made less than an hour later.

      Brown v. Illinois, 422 U.S. 590 (1975) holds that Miranda warnings alone

do not break the causal connection between an illegal arrest and a confession. See

J.P. v. State, 695 So. 2d 464 (Fla. 3d DCA 1997) (finding no causal break between

illegal arrest and confession, despite giving of Miranda warnings). The Brown

Court cautioned:

      Arrests made without warrant or without probable cause, for
      questioning or ‘investigation,’ would be encouraged by the knowledge
      that evidence derived therefrom could well be made admissible at trial
      by the simple expedient of giving Miranda warnings. Any incentive
      to avoid Fourth Amendment violations would be eviscerated by
      making the warnings, in effect, a ‘cure-all,’ and the constitutional
      guarantee against unlawful searches and seizures could be said to be
      reduced to ‘a form of words.’
422 U.S. at 602–03. In Brown, the Supreme Court provided a list of factors to

consider when determining whether the taint from previous police misconduct has

been broken. Those factors include whether Miranda warnings have been given,

the temporal proximity of the misconduct and the confession (the more time that

passes, the more likely the confession is voluntary and not in response to a show of

force); the presence of intervening circumstances (e.g., acquiring additional

independent evidence); and the purpose and flagrancy of the misconduct. Reza's

first interrogation took place a mere forty-five minutes after his illegal detention,

and there was no intervening event of significance whatsoever.          Further, the

impropriety   of   Reza’s   arrest   was
                                           9
obvious given the purpose of the officer’s action was solely to pick up Jones for

questioning.   See Florida v. Royer, 460 U.S. 491, 497 (1983) (“[W]here the

validity of a search rests on consent, the State has the burden of proving that the

necessary consent was obtained and that it was freely and voluntarily given, a

burden that is not satisfied by showing a mere submission to a claim of lawful

authority.”) (e.s.); Taylor v. Alabama, 457 U.S. 687 (1982) (holding the fact that

the confession may be “voluntary” for purposes of the Fifth Amendment, in the

sense that Miranda warnings were given and understood, is not by itself sufficient

to purge the taint of the illegal arrest); Ramirez v. State, 739 So. 2d 568, 575–76

(Fla. 1999) (stating, “[f]or a confession to be admissible as voluntary, it is required

that at the time of the making the confession the mind of the defendant be free to

act uninfluenced by either hope or fear”).

      Examining the totality of the circumstances, we conclude that the trial court

erred by denying the motion to suppress Reza’s initial confession. The State has

properly admitted that there was no probable cause to detain or arrest Reza. There

was minimal passage of time between the illegal arrest and confession; there were

no intervening circumstances sufficient to disconnect the illegality of the detention

from Reza’s inculpatory statements during the initial interrogation. Reza was

handcuffed and transported to the police station, placed un-handcuffed in an

interview room, and was not told he was free to leave.             Although he was

Mirandized and his mother was present during the interview, this is not enough to

                                          10
overcome the coercive nature of the police encounter.6 We therefore reverse the

trial court’s order denying Reza’s motion to suppress his initial confession in case

number 2009-CF-635.

      Confession #2, Case No. 2009-CF-726           Reza’s     second     confession

admitting his participation in the Lee mugging was made about two weeks later

while he was incarcerated at the Department of Juvenile Justice (“DJJ”). The

investigating detectives’ stated reasons for wanting to interrogate Reza in the Lee

matter was the crime’s similarity and proximity in time to the Milone and Sullivan

offenses. Reza was brought to speak with the detectives at the detention facility.

The detective turned on a digital recorder, read Reza his Miranda rights, and Reza

agreed to speak with the detectives. Where a confession is obtained after the

administration of the Miranda warnings, however, the State must demonstrate by a

6 Current research into adolescent development suggests that youth may frequently
consent to interrogation in the absence of important legal protections. Even when
not under arrest, juvenile suspects being interrogated for a crime may be strikingly
unaware of their constitutional rights and confess without legal counsel or even a
parent present. See Hayley M. D. Cleary, Police Interviewing and Interrogation of
Juvenile Suspects: A Descriptive Examination of Actual Cases, Law and Human
Behavior, Vol. 38(3), 271-282, June 2014. An analysis of 57 videotaped juvenile
interrogations at 17 police departments around the country revealed none of the
suspects, who ranged in age from 13 to 17, had an attorney present while they were
questioned. Id. Of those 57 interrogations, parents were present for only 12
interrogations. Id. Nearly a third of the teenagers were not actually under arrest at
the time of questioning; of those, 28 percent fully confessed, another 28 percent
made incriminating admissions; all of these youth had already waived their
Miranda rights. Id. See also Barry C. Feld, Police Interrogation Of Juveniles: An
Empirical Study of Policy and Practice, J. Crim. Law & Criminology, Vol. 97, No.
I Northwestern University, School of Law, 2006 (asserting that immaturity and
vulnerability make juveniles uniquely susceptible to police interrogation tactics).

                                         11
preponderance of the evidence that the defendant knowingly and intelligently

waived his or her privilege against self-incrimination and the right to counsel,

especially where the suspect is a juvenile. Ramirez v. State, 739 So. 2d 568, 575

(Fla. 1999). In Ramirez, the Florida Supreme Court set out certain factors that may

be included in deciding whether a waiver of Miranda warnings is valid: “[1] the

manner in which the Miranda rights were administered, including any cajoling or

trickery; [2] the suspect's age, experience, background and intelligence; [3] the fact

that the suspect's parents were not contacted and the juvenile was not given an

opportunity to consult with his parents before questioning; [4] the fact that the

questioning took place in the station house; and [5] the fact that the interrogators

did not secure a written waiver of the Miranda rights at the outset.” Id. at 575–76.

See also M.A.B. v. State, 957 So. 2d 1219, 1232 (Fla. 2d DCA 2007); compare

State v. Roman, 983 So. 2d 731 (Fla. 3d DCA 2008).

      Keeping the Ramirez factors in mind, the record indicates the Miranda

warnings were properly administered. Although the detectives did not secure a

written Miranda waiver prior to the second interrogation, this is not fatal to the

waiver analysis.    See Sliney v. State, 699 So. 2d 662 (Fla. 1997).             The

interrogating officer testified at the suppression hearing that he knew Reza’s

mother was present during the first interrogation, but admittedly made no effort to

contact her prior to the second interrogation. Even though the failure to notify

Reza's parent prior to the interrogation does not, by itself, dispose of the Miranda

                                         12
waiver question, it is a factor relevant to the voluntariness of the waiver of rights.

J.G. v. State, 883 So. 2d 915, 924 (Fla. 1st DCA 2004).             Although lack of

notification of a child's parents is a factor the court may consider in determining

the voluntariness of any child's confession, it is not a statutory prerequisite to

interrogation. Doerr v. State, 383 So. 2d 905, 908 (Fla. 1980).

      Early into the second interrogation, Reza asked for his mother and became

emotional about not being able to speak with her. The officers did not ask why he

wanted to see his mother, and repeatedly told Reza that they could not arrange for

him to see her. The State asserts that, similar to the right to remain silent, police

must cease questioning only if the juvenile expressly conditions his participation

on the presence of a parent. On this record, we find that Reza’s statements that he

wanted to see his mother were equivocal and not an invocation of his right to

remain silent. See Deviney v. State, 112 So. 3d 57, 75 (Fla. 2014) (“Although

recommended by this Court, police are not required to ask clarifying questions

when a suspect equivocally invokes his or her right to remain silent. . . . to require

the police to ask clarifying questions in the face of an ambiguous invocation of the

right to remain silent would pose too great an impediment on law enforcement's

efforts and ability to thwart crime and promote public safety.”).

      Reza argues that his second confession should have been suppressed

because his counsel was not notified prior to the interrogation. He asserts that the

officers interrogating Reza about the Lee mugging knew or should have known

                                         13
that Reza had been appointed counsel for the charges lodged against him in the

Malone and Sullivan case, but made no effort to notify counsel so that he or she

could be present at Reza’s second interrogation regarding the Lee matter. This was

particularly important, Reza argues, where the detectives’ stated reasons for

wanting to interrogate Reza in the Lee matter was the crime’s similarity and

proximity in time to the Milone and Sullivan offenses. It is true that, if the police

initiate an encounter in the absence of counsel (assuming there has been no break

in custody, as here), the suspect's statements are presumed involuntary and

therefore inadmissible as substantive evidence at trial, even where the suspect

executes a waiver and his statements would be considered voluntary under

traditional standards. Traylor v. State, 596 So. 2d 957, 978 (Fla. 1992) (citing

Arizona v. Roberson, 486 U.S. 675 (1988)). In McNeil v. Wisconsin, 501 U.S.
171, (1991), however, the Court held that an accused's request for counsel at his

initial appearance on a charged offense, while effective to invoke his Sixth

Amendment right to counsel, did not constitute an invocation of his Miranda right

to counsel that would preclude police interrogation on unrelated, uncharged

offenses. McNeil, 501 U.S. at 177–78. In so holding, the Court refused to merge

the Sixth Amendment right to counsel, which is offense-specific, with the non-

offense-specific Miranda right to counsel during interrogation. See also, State v.

Stanley, 754 So. 2d 869, 874 (Fla. 1st DCA 2000); Owen v. State, 596 So. 2d 985,

989 (Fla. 1992) (holding the right to counsel is offense-specific: attachment and

                                         14
invocation of the right on one charge imposes no restrictions on police inquiry

concerning other charges against the same defendant). We conclude that no Sixth

Amendment violation occurred here.

      Considering the remaining Ramirez factors, we find the record demonstrates

that Reza’s age, experience, education, background, and intelligence were such

that he could read and write English, he was aware of the penalties he faced, he

understood his situation and chose to voluntarily speak with the detectives about

the Lee mugging. Although the juvenile detention facility is an inherently coercive

environment, there is no compelling evidence of police misconduct or coercive

interrogation tactics. Reza was not worn down by improper interrogation tactics or

lengthy questioning or by trickery or deceit.7

      We limit our decision to the suppression order as it applies to Reza (not his

co-defendant), and reverse the trial court’s denial of the motion to suppress Reza’s

7  The detectives admittedly used certain techniques of interrogation to influence
Reza to talk. For example, the record indicates that a photo lineup had been
presented to Mr. Lee in New Jersey, where he resided. The detective interviewing
Reza testified that Mr. Lee did not identify Reza from the photo lineup but merely
“hesitated” at viewing his photograph from among the lineup photos. The New
Jersey officers conducting the photo lineup conveyed this information to the Key
West detectives, and on this slim basis they decided to interview Reza. The
officers at the interrogation, however, told Reza that Mr. Lee “broke down” when
he saw Reza’s photo in the photo lineup. The officer who questioned Reza
testified that he “embellished” the fact that Mr. Lee did not identify Reza at all.
Further, the officers suggested to Reza that if he was at the crime scene, his DNA
could be found and used against him. But there was no such evidence. The
interrogating detective admitted on the record that they used these techniques to
encourage Reza into confessing any involvement. We conclude these tactics did
not stray into the realm of “improper.”

                                         15
confession in case number 2009-CF-635 (Milone and Sullivan offense charges).

We affirm the trial court’s denial of the motion to suppress in case number 2009-

CF-726 (Lee offense charges).

      Reversed and remanded for further proceedings consistent herewith.



      LAGOA, J., concurs.




      SCALES, J. concurring in part and dissenting in part.




                                       16
       I concur with that portion of the majority’s opinion affirming the trial court’s

denial of Reza’s motion to suppress in lower tribunal case number 2009-CF-726. I

respectfully dissent, however, from that portion of the majority opinion reversing

the trial court’s denial of Reza’s motion to suppress in lower tribunal case number

2009-CF-635.

       While Reza’s arrest was without probable cause, I agree with the trial court’s

conclusion8 that intervening circumstances broke the causal chain between Reza’s

tainted arrest and Reza’s confession so that Reza’s confession should not be

suppressed. Brown v. Illinois, 422 U.S. 590 (1975).

       In determining whether the causal chain has been broken, a court must

examine the connection between the tainted arrest and the confession. State v.

Gifford, 558 So. 2d 444, 445-46 (Fla. 4th DCA 1990). In such an examination, the

court considers “(1) the temporal proximity of the illegal arrest and statement; (2)

the presence of intervening circumstances; (3) and the purpose and flagrancy of the

official misconduct.” Id. at 446.

       The majority opinion concludes that “there was no intervening event of

significance whatsoever” to break the causal chain. I view the post-arrest facts in a

different light.

       With regard to the temporal proximity of Reza’s arrest and confession, the

police officers who brought Reza to the police substation did not give Reza his

8On April 29, 2011, the trial court held an extensive evidentiary hearing on the
motion to suppress Reza’s confession in lower tribunal case number 2009-CF-635.
                                          17
Miranda warnings and did not conduct an interrogation of Reza. In other words, no

information was elicited from Reza proximate to the arrest.

      At the police substation, a separate set of police officers, two detectives,

dealt with Reza: they removed Reza’s handcuffs and called his mother. Reza’s

mother then came to the police substation and joined her son in an interview room.

Reza’s mother encouraged Reza to cooperate with the police. Only after Reza’s

mother arrived and spoke with her son did the detectives provide Reza with his

Miranda rights.9 In my view, these were the intervening circumstances that broke

any causal connection between Reza’s arrest and his confession. Thereafter, Reza

voluntarily confessed to the muggings.

      With regard to the purpose and flagrancy of official misconduct, while the

police lacked probable cause to arrest Reza, the officers did not descend into

flagrant misconduct. Their conduct was not motivated by malevolent intent;

indeed, their suspicion that Reza was involved in the crime was reasonable. Reza

was found in a secluded area with Cornelius Jones who had been identified as the

prime suspect in the muggings. Reza’s responses to simple questions were evasive.

      It bears noting that, initially, the detectives considered Reza as a potential

witness rather than a suspect, and their questioning reflected this view. The

interview of Reza was not coercive.10 Reza’s decision to implicate himself came

9 As the majority points out, Miranda warnings alone are not sufficient to break the
causal connection. J.P. v. State, 695 So. 2d 464, 466 (Fla. 3d DCA 1997).
10 Unlike the confession suppressed in Taylor v. Alabama, 457 U.S. 687 (1982),

Reza’s confession was not the result of any police exploitation of Reza’s illegal
                                         18
after Reza consulted with his mother and after Reza received his Miranda

warnings. In my view, Reza’s confession arose from circumstances that turned

away from any coercive influence of the arrest itself.

      Based on the foregoing, I conclude that any taint from Reza’s illegal arrest

had dissipated prior to Reza’s confession; therefore, the trial court was correct in

not suppressing Reza’s confession in case number 2009-CF-635. I would affirm.




arrest. No promises or threats were made to Reza by the police; rather, Reza’s
confession to police was an act of free will Reza exercised after the police called
Reza’s mother and after the police gave Reza the opportunity to speak to his
mother.
                                         19